         Case 1:18-cv-04047-LAK Document 101 Filed 07/12/19 Page 1 of 4
           Case 1:18-md-02865-LAK Document 151 Filed 07/11/19 Page 1of4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 In re

 CUSTOMS AND TAX ADMINISTRATION OF
 TIIE KINGDOM OF DENMARK (SKAT) TAX
 REFUND LITIGATION                                    l 8-MD-2865 (LAK)

 This document relates to: 18-cv-07824 (LAK)          ECF Case
                           18-cv-07827 (LAK)
                           18-cv-07828 (LAK)
                           l 8-cv-07829 (LAK)
                           l 8-cv-09565 (LAK)
                           l 8-cv-09570 (LAK)
                                                         .-·~======i
                                                         I' 'rsnc SONY
                                                         !r
                           l 8-cv-09587 (LAK)
                           l 8-cv-09588 (LAK)
                           l 8-cv-09589 (LAK)            ' DOCUMENT
                           l 8-cv-09590 (LAK)             ! ELECTRONICADLY FILED
                           l 8-cv-09650 (LAK)            iI DOC#:
                           l 8-cv-09665 (LAK)                    ~~~~~~~-

                                                         l DATE FILEO:f.
                           l 8-cv-09666 (LAK)                         ........
                                                                          ..___.._~~i-


                           l 8-cv-09668 (LAK)
                           18-cv-09669 (LAK)
                           18-cv-10028 (LAK)
                           18-cv-l 0030 (LAI()
                           18-cv- l 0031 (LAK)
                           18-cv-10032 (LAK)
                           18-cv- l 003 5 (LAK)
                           18-cv-10036 (LAI()
                           18-cv-l 0039 (LAK)
                           18-cv-10049 (LAK)
                           18-cv-10060 (LAK)
                           18-cv-10061 (LAI()
                           18-cv-l 0062 (LAI()
                           18-cv- l 0063 (LAK)
                           18-cv-10064 (LAK)
                           18-cv-10065 (LAK)
                           18-cv-l 0066 (LAK)
                           18-cv-l 0067 (LAK)
                           18-cv- l 0069 (LAK)
                           18-cv-10070 (LAK)
                           18-cv- l 0071 (LAK)
                           18-cv- l 0073 (LAK)
                           18-cv-10074 LAK


                                                  1
DOC# 3l53451.vl-7/J!ll9
       Case 1:18-cv-04047-LAK Document 101 Filed 07/12/19 Page 2 of 4
         Case 1:18-md-02865-LAK Document 151 Filed 07/11/19 Page 2 of 4




                           18-cv- l 007 6 (LAK)
                           18-cv-l 0077 (LAK)
                           18-cv- l 0080 (LAK)
                           18-cv-10082 (LAK)
                           18-cv-10083 (LAK)
                           18-cv-10086 (LAK)
                           18-cv-10091 (LAK)
                           18-cv-l 0092 (LAK)
                           18-cv-l 0093 (LAK)
                           18-cv- l 0094 (LAK)
                           18-cv-10095 (LAK)
                           18-cv-10096 (LAK)
                           18-cv-10098 (LAK)
                           18-cv- l 0099 (LAK)
                           18-cv-10118 (LAK)
                           18-cv-10119 (LAK)
                           18-cv-10122 (LAK)
                           18-cv-10123 (LAK)
                           18-cv-10124 (LAK)
                           18-cv-10125 (LAK)
                           18-cv-10126 (LAK)
                           18-cv-10127 (LAK)
                           18-cv- l 0129 (LAK)
                           18-cv-10133 (LAK)
                           18-cv-10134 (LAK)
                           18-cv-10135 (LAK)
                           18-cv- l 0136 (LAK)
                           l 8-cv-10137 LAK


            STIPULATION AND [PROPOSED) ORDER EXTENDING TIME
                     TO RESPOND TO THE COMPLAINTS

       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel for the parties that the time within which Defendants in the cases enumerated in the

caption may answer to the Complaints is hereby extended up to and including July 19, 2019.

       No provision of this Stipulation and Order shall be construed as a waiver of, and

Defendants expressly reserve, any and all defenses.

       This is the parties' first request for extension of time to answer to the Complaints for the

enumerated cases.


                                                  2
      Case 1:18-cv-04047-LAK Document 101 Filed 07/12/19 Page 3 of 4
        Case 1:18-md-02865-LAK Document 151 Filed 07/11/19 Page 3 of 4




Dated: New York, New York

       July 11, 2019

s/ Mark D. Allison                        _s/_S_a_ra_h_L_._C_a_v_e_ _ (e-s;gned wUh consent)

Mark D. Allison                           Sarah L. Cave
Zhanna A. Ziering                         Marc A. Weinstein
CAPLIN &DRYSDALE, CHARTERED               William R. Maguire
600 Lexington Ave., 21st Floor            HUGHES HUBBARD & REED LLP
New York, NY 10022                        One Battery Park Plaza
Tel: (212) 379-6000                       New York, New York 10004-1482
mallison@capdale.com                      Telephone: (212) 837-6000
zziering@capdale.com                      sarah.cave@hugheshubbard.com
                                          mare .weinste in@,hu ghesh ubbard .com
Attorneys for Defendants                  bill.maquire@hugheshubbard.com
                                          Attorneys for Plain tiff




                                   SO ORDERED:




                                            United States District Judge
                                            Hon. Laura T. Swain
                                            U.S.D.J. - Part I

                                            Dated: 7/12/2019




                                      3
       Case 1:18-cv-04047-LAK Document 101 Filed 07/12/19 Page 4 of 4
         Case 1:18-md-02865-LAK Document 151 Filed 07/11/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 11, 2019, true and correct copies of the Stipulation and

Proposed Order Extending Time to Respond to the Complaints were served by CM/ECF on the

Plaintiffs attorneys identified below.

Sarah L. Cave
Marc A. Weinstein
William R. Maguire
John T. McGoey
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, New York 10004-1482
Telephone: (212) 837-6000
Fax: (212) 422-4726
sarah .cave@hugheshubbard.com
1narc.weinstein@hugheshubbard.com
bill.maquirc@hughcshubbard.com
john.mcgoey@hugheshubbard.com
Attorneys for Plaintiff


                                         s/ Mark D. Allison

                                         Mark D. Allison
                                         CAPLIN & DRYSDALE, CHARTERED
                                         600 Lexington Ave., 21st Floor
                                         New York, NY 10022
                                         (212) 379-6000
                                         mallison({/),capdale.com




                                                  4
